Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s response, filed on 6/23/2022.
Claims 29-48 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference Kenedy teaches the same field of the invention, a method , system, and non-transitory computer readable storage medium for collaboration. Specifically, Kenedy teaches “receiving, by a computing system, a first experimental biological dataset, the first experimental biological dataset representing biological information for a first plurality of test subjects, the first experimental biological dataset being associated with a first researcher or first research entity; determining, by the computing system, one or more correlations between the first experimental biological dataset and a second experimental biological dataset, the second experimental biological dataset representing biological information for a second plurality of test subjects;” (paragraphs 0100-0102, 0109, 0164, 0206, correlate datasets based on attributes and based on thresholds for overall degrees of similarity at the pangenetic and/or non-pangenetic levels.)
However, prior art of reference fails to teach “…identifying one or more research publications associated with the second experimental biological dataset; determining one or more primary researchers or primary research entities associated with the second experimental biological dataset using information included in the identified one or more research publications; identifying contact information for the determined one or more primary researchers or primary research entities associated with the second experimental biological dataset; and providing, (i) by the computing system, (ii) to the first researcher or first research entity, and (iii) in response to determining the one or more correlations between the first experimental biological dataset and the second experimental biological dataset, an identifier of the determined one or more primary researchers or primary research entities associated with the second experimental biological dataset and the identified contact information for the determined one or more primary researchers or primary research entities associated with the second experimental biological dataset.…” as shown in the amended independent claim 29, and substantially similar in the independent claims 42 and 48.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 29, 42 and 48 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 29-48 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168